Case 5:20-cv-00765-TJH-AGR Document 10 Filed 04/15/20 Page 1 of 2 Page ID #:208
     Case 5:20-cv-00765-TJH-AGR Document 10 Filed 04/15/20 Page 2 of 2 Page ID #:209



 1    supporting emergency injunctive relief, namely, immediate release, set forth in the
 2    Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 3    27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 4    Apr. 1, 2020), ECF No. 17.
 5            Based on the incorporated factual and legal grounds, and the facts and arguments
 6    presented, here,
 7            It is Ordered that the application for a temporary restraining order be, and
 8    hereby is, Granted.
 9            It is further Ordered that Respondents shall, by 5:00 p.m. on April 17, 2020,
10    release Petitioner Vera Fortoh, pending further order of this Court, if she has not been
11    otherwise released by that time as a result of her bond hearing scheduled for April 17,
12    2020.
13            It is further Ordered that Petitioner shall not violate any federal, state or local
14    laws after being released from custody pursuant to this order.
15            It is further Ordered that Respondents shall show cause, if they have any, as
16    to why the Court should not issue a preliminary injunction in this case. Respondents’
17    response, if any, to this order to show cause shall be filed by Noon on April 22, 2020.
18    Petitioner’s reply, if any, to Respondents’ response shall be filed by Noon on April 27,
19    2020. The matter will then stand submitted.
20

21    Date: April 15, 2020
22                                                 __________________________________
23                                                        Terry J. Hatter, Jr.
24
                                                   Senior United States District Judge

25

26

27

28


                                                    Temporary Restraining Order – Page 2 of 2
